DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 20150242022 A1, hereafter Hung) in view of Feng (US 20190363137 A1).

	Regarding claim 1, Hung teaches a display device comprising: 
	5an input sensor (10) configured to sense an input, wherein the input sensor comprises a first area (110) and a second area (120) (Fig. 3, [0036], where there is a touch panel 10 comprising first sensing area 110 and second sensing area 120); and 
	a sensor controller (130/140) connected to the input sensor (Fig. 3), wherein the input sensor further comprises: 
	first sensing electrodes (111/112) disposed in the first area (Fig. 3, [0037]); 
	10second sensing electrodes (121/122) disposed in the second area (Fig. 3, [0047]); and 
	a boundary sensing electrode (150) overlapping a boundary between the first and second areas, wherein the boundary sensing electrode forms a mutual capacitor with one or more of the first sensing electrodes that are adjacent to the boundary sensing electrode, and forms a mutual capacitor with one or more of the second sensing 15electrodes that are adjacent to the boundary sensing electrode (Figs. 3 and 4, [0038]-[0040], where there is a border electrode 150 that can form a mutual capacitor with either first sensing electrodes 111 or third sensing electrodes 121).
	But, Hung does not explicitly teach the display device comprising a display panel configured to display an image. However, this was well known in the art as evidenced by Feng (Fig. 4A, [0047], where there is a display layer 103 in a stack with various other elements including a touch control electrode layer 113). Both Hung and Feng touch touch-sensitive devices. Hung is completely silent with respect to the inclusion of a display, but also does not teach any opaque elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a display player to the device of Hung and such an incorporation would yield a predictable result.

	Regarding claim 2, the combination of Hung and Feng would show the display device of claim 1. Hung further teaches the display device wherein the sensor controller comprises: a first sensor control circuit (130) electrically connected to the first sensing electrodes; and a second sensor control circuit (140) electrically connected to the second sensing electrodes (Fig. 3, [0036], where there is first control unit 130 and second control unit 140).

	Regarding claim 3, the combination of Hung and Feng would show the display device of claim 2. Hung further teaches the display device wherein the first sensor control circuit drives the first sensing electrodes to sense the input in a first mode, and the second sensor control circuit drives the second sensing electrodes to sense the input in the first mode (Fig. 4, [0037]-[0038], where in step S202, the control units 130 and 140 drive respective sensing electrodes to sense an input, the mode in step S202 being separate from other modes).

	Regarding claim 4, the combination of Hung and Feng would show the display device of claim 3. Hung further teaches the display device wherein the first sensor control circuit drives the one or more of the first sensing electrodes adjacent to the boundary sensing electrode and the boundary sensing electrode to sense the input in a second mode, and the second sensor 5control circuit drives the one or more of the second sensing electrodes adjacent to the boundary sensing electrode and the boundary sensing electrode to sense the input in the second mode (Fig. 3, [0039]-[0040], where switches are arranged so that the first or second control circuit is driving both the border electrode as well as both sides of electrodes, e.g., “the first control unit 130 can calculate to obtain to touch trajectory corresponding to the touch operation according to a characteristic change, for example, a change of capacitance values, between the first sensing electrodes 111 and the second sensing electrodes 112, between the third sensing electrodes 121 and the second sensing electrodes 112, and the border electrode 150”).

	Regarding claim 5, the combination of Hung and Feng would show the display device of claim 4. Hung further teaches the display deice wherein the boundary sensing electrode is electrically connected to the first and second sensor control circuits (Fig. 3, [0036], where the border electrode 150 is connected to both control circuits via switch 151).

	Regarding claim 6, the combination of Hung and Feng would show the display device of claim 5. Hung further teaches wherein: 
	the first sensor control circuit applies a first transmission signal to the boundary sensing electrode and receives first sensing signals from the one or more first sensing electrodes adjacent to the boundary sensing electrode during a first part of the second mode (Figs. 3 and 4, [0039], where signals are applied to the first sensing electrodes 111 and sensed from the border electrode 150), and 
	15the second sensor control circuit applies a second transmission signal to the boundary sensing electrode and receives second sensing signals from the one or more second sensing electrodes adjacent to the boundary sensing electrode during a second part of the second mode (Figs. 3 and 4, [0040], where signals are applied to the first sensing electrodes 121 and sensed from the border electrode 150).

	Regarding claim 11, the combination of Hung and Feng would show the display device of claim 1. Hung further teaches the display device wherein the first and second areas are adjacent to each other in a first direction, and the boundary sensing electrode extends in a second direction crossing the first direction (Fig. 3, where the border electrode 150 extends in a direction perpendicular to the array of sensing electrodes).

	Regarding claim 12, the combination of Hung and Feng would show the display device of claim 11. Hung further teaches the display device wherein the boundary sensing electrode is 15disposed between the one or more first sensing electrodes adjacent to the boundary sensing electrode and the one or more second sensing electrodes adjacent to the boundary sensing electrode in the first direction (Fig. 3, where the border electrode is disposed between the first sensing electrodes 111/121 and the second sensing electrodes 121/122).

	Regarding claim 13, the combination of Hung and Feng would show the display device of claim 12. Hung further teaches the display device wherein a first distance in the first direction 20between two first sensing electrodes adjacent to each other among the first sensing electrodes is equal to a second distance in the first direction between two second sensing electrodes adjacent to each other among the second sensing electrodes, and a third distance in the first direction between the one or more first sensing electrodes adjacent to the boundary sensing electrode and 528836L-1762 (LO-301457-US)the one or more second sensing electrodes adjacent to the boundary sensing electrode is equal to or greater than the first and second distances (Fig. 3, where the array of first sensing electrodes 111 and third sensing electrodes 121 are space out equidistantly and the border electrode 150 is further from each array than the individual electrodes from each other).

	Regarding claim 14, the combination of Hung and Feng would show the display device of claim 11. Hung further teaches the display device wherein the input sensor further comprises: 5first sensing lines extending in the second direction and electrically connecting the first sensing electrodes to the sensor controller; and second sensing lines extending in the second direction and electrically connecting the second sensing electrodes to the sensor controller (Fig. 3, where there are lines connecting electrodes 111/112 to control circuit 130 and lines connecting electrodes 121/122 to control circuit 140).

	Regarding claim 15, the combination of Hung and Feng would show the display device of claim 14. Feng in the combination further teaches the display device wherein the input sensor further comprises: a base insulating layer (105); and a sensing insulating layer (107) disposed on the base insulating layer, the first and second sensing lines are disposed on the base insulating layer, and the first and second sensing electrodes are disposed on the sensing insulating layer overlapping the first and second sensing 15lines in a thickness direction of the base insulating layer.

	Regarding claim 16, the combination of Hung and Feng would show the display device of claim 14. Hung further teaches the display device wherein each of the first sensing lines overlaps at least one first sensing electrode, each of the second sensing lines overlaps at least one second sensing electrode, and each of the first and second sensing lines does not overlap the boundary 20sensing electrode (Fig. 3, where are all of the lines connecting electrodes connect/overlap with respective electrodes but not with the border electrode 150).

	Regarding claim 17, Hung teaches a method of driving a display device comprising an input sensor (10) disposed on the display panel configured to sense an input, 538836L-1762 (LO-301457-US)and first and second sensor control circuits (130/140) connected to the input sensor (Fig. 3, [0036]-[0037]), the method comprising: 
	driving first sensing electrodes disposed in a first area (110) of the input sensor using the first sensor control circuit and driving second sensing electrodes disposed in a second area (120) of the 5input sensor using the second sensor control circuit to generate a first sensing result corresponding to the input in a first mode (Fig. 4, [0037]-[0038], where in step S202, the control units 130 and 140 drive respective sensing electrodes to sense an input, the mode in step S202 being separate from other modes); 
	driving a boundary sensing electrode overlapping a boundary between the first and second areas of the input sensor, one or more of the first sensing electrodes adjacent to the boundary sensing electrode, and one or more of the second sensing electrodes adjacent to the 10boundary sensing electrode to generate a second sensing result corresponding to the input in a second mode (Fig. 3, [0039]-[0040], where switches are arranged so that the first or second control circuit is driving both the border electrode as well as both sides of electrodes, e.g., “the first control unit 130 can calculate to obtain to touch trajectory corresponding to the touch operation according to a characteristic change, for example, a change of capacitance values, between the first sensing electrodes 111 and the second sensing electrodes 112, between the third sensing electrodes 121 and the second sensing electrodes 112, and the border electrode 150”); and 
	combining the first sensing result in the first mode and the second sensing result in the second mode to obtain a final sensing result (Fig. 4, [0038]-[0041], where the second mode feeds back into the first mode as shown going from steps S204 or S206 to S202).
	But, Hung does not explicitly teach the display device comprising a display panel configured to display an image. However, this was well known in the art as evidenced by Feng (Fig. 4A, [0047], where there is a display layer 103 in a stack with various other elements including a touch control electrode layer 113). Both Hung and Feng touch touch-sensitive devices. Hung is completely silent with respect to the inclusion of a display, but also does not teach any opaque elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a display player to the device of Hung and such an incorporation would yield a predictable result.

	Regarding claim 18, the combination of Hung and Feng would show the method of claim 17. Hung in the combination further teaches the method wherein: 
	the first sensor control circuit applies a first transmission signal to the boundary sensing electrode and receives first sensing signals from one or more of the first sensing electrodes adjacent to the boundary sensing electrode during a first part of the second mode (Figs. 3 and 4, [0039], where signals are applied to the first sensing electrodes 111 and sensed from the border electrode 150), and 
	the second sensor control circuit applies a second transmission signal to the boundary 20sensing electrode and receives second sensing signals from one or more of the second sensing electrodes adjacent to the boundary sensing electrode during a second part of the second mode (Figs. 3 and 4, [0040], where signals are applied to the first sensing electrodes 121 and sensed from the border electrode 150).

Allowable Subject Matter

Claims 7-10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692